Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 8, line 1, filed 15 February 2022, with respect to the rejection of Claims 1-13 and 16-20 under 35 U.S.C. 103 as being unpatentable by Fujimoto et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2014/199967 A1), hereinafter Fujimoto, and in further view of Shimizu et al. (Japanese Patent Publication No. JP 2009-194235 A), hereinafter Shimizu; and Claims 14-15 under 35 U.S.C. 103 as being unpatentable by Fujimoto, and in further view of Shimizu, and in further view of Nakamura et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2015/053183 A1), hereinafter Nakamura; have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Furukawa et al. (World Intellectual Property Organization (WIPO) Patent Publication No. WO 2015/122468 A1; utilizing US 2017/0008830 A1 as an English language equivalent), hereinafter Furukawa, under 35 U.S.C. 103, which is detailed below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Fujimoto et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2014/199967 A1), hereinafter Fujimoto, and in further view of Furukawa et al. (World Intellectual Property Organization (WIPO) Patent Publication No. WO 2015/122468 A1; utilizing US 2017/0008830 A1 as an English language equivalent), hereinafter Furukawa.
6.	Regarding Claims 1-13 and 16-20, Fujimoto teaches (Paragraphs [0016-0026]) a principal component comprising particles comprising a metal oxide. Fujimoto teaches (Paragraphs [0030-0033]) an organic solvent. Fujimoto teaches (Paragraphs [0016-0026]) the particles of the principal component have a mean particle diameter in a range of 0.5 nm to 20 nm. Fujimoto teaches (Paragraphs [0016-0026]) the particles of the principal component have a mean particle diameter in a range of 0.5 nm to 10 nm. Fujimoto teaches (Paragraphs [0016-0026]) a metal atom of the metal oxide is at least one atom selected from group 3, group 4, group 5, group 6, group 7, group 8, group 9, group 10, group 11, group 12, group 13 and group 14. Fujimoto teaches (Paragraphs [0016-0026]) the metal atom of the metal oxide is a titanium atom, a zirconium atom, a hafnium atom, a tantalum atom, a tungsten atom, a tin atom or a combination thereof. Fujimoto teaches (Paragraphs [0016-0026]) the principal component comprising the particles is a principal component in a total solid content. Fujimoto teaches (Paragraphs [0034-0098]) a polymer comprising an acid-labile group. Fujimoto teaches (Paragraphs [0099-0113]) a radiation-sensitive acid generator. Fujimoto teaches (Paragraphs [0162-0187]) applying the radiation-sensitive composition directly or indirectly on one face side of a substrate. Fujimoto teaches (Paragraphs [0162-0187]) exposing, using a radioactive ray, a film comprising the radiation-sensitive composition applied on the one face side of the substrate. Fujimoto teaches (Paragraphs [0162-0187]) developing the film comprising the radiation-sensitive composition with a developer solution after the exposing. Fujimoto teaches (Paragraphs [0162-0187]) the developer solution is an alkaline aqueous solution. Fujimoto teaches (Paragraphs [0016-0026]) a content of the particles of the principal component with respect to the total solid content is no less than 50% by mass. Fujimoto teaches (Paragraphs [0016-0026]) the particles of the principal component have the mean particle diameter in a range of 0.5 nm to 3.0 nm. Fujimoto teaches (Paragraphs [0016-0026]) the atom selected from group 4 is a zirconium atom, a hafnium atom, or a combination thereof. Fujimoto teaches (Paragraphs [0016-0026]) the particles of the principal component have the mean particle diameter in a range of 0.5 nm to 2.5 nm. Fujimoto teaches (Paragraphs [0016-0026]) the particles of the principal component have the mean particle diameter in a range of 0.8 nm to 3.0 nm.
7.	Furthermore, Fujimoto teaches (Paragraph [0196]) an aggregation inhibiting agent. Also, Fujimoto teaches (Paragraph [0196]) the aggregation inhibiting agent is a compound capable of coordinating to a metal atom. Furthermore, Fujimoto teaches (Paragraph [0196]) the compound capable of coordinating to a metal atom has formula (1) of the instant application. Also, Fujimoto teaches (Paragraph [0196]) a content of the aggregation inhibiting agent with respect to 100 parts by mass of the particles of the principal component is no less than 0.001 parts by mass. However, Fujimoto fails to explicitly teach an aggregation inhibiting agent comprising a compound having dehydration ability such that the aggregation inhibiting agent inhibits aggregation of the particles. Furthermore, Fujimoto fails to explicitly teach the compound having dehydration ability is an orthocarboxylic acid ester, a carboxylic acid halide or a combination thereof. Furthermore, Fujimoto fails to explicitly teach the compound having dehydration ability is an orthoformic acid ester, a (meth)acrylic acid halide, a benzoic acid halide or a combination thereof.
8.	Furukawa teaches (Paragraph [0033]) an aggregation inhibiting agent comprising a compound having dehydration ability such that the aggregation inhibiting agent inhibits aggregation of the particles. Furukawa teaches (Paragraph [0033]) the compound having dehydration ability is an orthocarboxylic acid ester, a carboxylic acid halide or a combination thereof. Furukawa teaches (Paragraph [0033]) the compound having dehydration ability is an orthoformic acid ester, a (meth)acrylic acid halide, a benzoic acid halide or a combination thereof. Furukawa teaches (Paragraph [0027-0041]) the compounds having dehydration ability therein disclosed are well-suited to condense adamantane compounds, such as those in the present application.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujimoto to incorporate the teachings of Furukawa to utilize an aggregation inhibiting agent comprising a compound having dehydration ability such that the aggregation inhibiting agent inhibits aggregation of the particles; the compound having dehydration ability is an orthocarboxylic acid ester, a carboxylic acid halide or a combination thereof; and the compound having dehydration ability is an orthoformic acid ester, a (meth)acrylic acid halide, a benzoic acid halide or a combination thereof. Doing so would result in the ability to condense adamantane compounds, as recognized by Furukawa.

10.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable by Fujimoto et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2014/199967 A1), hereinafter Fujimoto, and in further view of Furukawa et al. (World Intellectual Property Organization (WIPO) Patent Publication No. WO 2015/122468 A1; utilizing US 2017/0008830 A1 as an English language equivalent), hereinafter Furukawa, and in further view of Nakamura et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2015/053183 A1), hereinafter Nakamura.
11.	Regarding Claim 14, Fujimoto in further view of Furukawa teaches the limitations of Claim 12. However, Fujimoto in further view of Furukawa fails to explicitly teach a developer solution used in the developing is an organic solvent-containing liquid.
12.	Nakamura teaches (Lines [1228-1256] of English translation) a developer solution used in the developing is an organic solvent-containing liquid.  Nakamura teaches (Lines [1228-1256] of English translation) the developer does not damage an image sensor.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujimoto in further view of Furukawa to incorporate the teachings of Nakamura utilizing a developer solution used in the developing is an organic solvent-containing liquid. Doing so would result in no harm during development of an image sensor, as recognized by Nakamura.
14.	Regarding Claim 15, Fujimoto in further view of Furukawa teaches the limitations of Claim 12. However, Fujimoto in further view of Furukawa fails to explicitly teach a radioactive ray used in the exposing is an extreme ultraviolet ray or an electron beam.
15.	Nakamura teaches (Lines [0075-0099] of English translation) a radioactive ray used in the exposing is an extreme ultraviolet ray or an electron beam.  Nakamura teaches (Lines [0100-0113] of English translation) that the use of extreme ultraviolet ray or an electron beam results in excellent pattern shape.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujimoto in further view of Furukawa to incorporate the teachings of Nakamura utilizing a radioactive ray used in the exposing is an extreme ultraviolet ray or an electron beam. Doing so would result in excellent pattern shape, as recognized by Nakamura.

Conclusion
17.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

	/PETER L VAJDA/                 Primary Examiner, Art Unit 1737                                                                                                                                                                                       	08/23/2022